DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.  A microchannel, comprising: asymmetrical curls; and the microchannel having a spiral geometry; wherein, the asymmetrical curls are positioned periodically on a spiral trajectory of the microchannel [to obtain a spiral geometry], and the microchannel is configured to enable [enables] a separation of  metastatic cancer cells rarely present in blood from blood cells and enrichment thereof. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Nagrath et al. (US 2015/0285808 A1) teach a microchannel structure (one or more microfluidic channels 32; ¶¶135 – 137; figures 2D and 2E) comprising asymmetrical curls (e.g., a curl-shaped microfluidic channel pattern or shaped geometry; ¶137), and wherein the microchannel has a spiral geometry (e.g., a spiral-shaped microfluidic channel pattern or shaped geometry; ¶137).

Kapur et al. (US 2016/0123857 A1) teach a microfluidic separation device comprising asymmetric curled channel structures (channel 512; figure 6; ¶¶91 – 94).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microchannel having a spiral geometry further comprising: asymmetrical curls; wherein, the asymmetrical curls are positioned periodically on a spiral trajectory of the microchannel as shown in figure 1 of the instant application, and the microchannel is configured to enable a separation of  metastatic cancer cells rarely present in blood from blood cells and enrichment thereof. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797